COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Janai Atkins v. The State of Texas

Appellate case number:      01-16-00080-CR

Trial court case number:    1983681

Trial court:                County Criminal Court at Law No. 4 of Harris County

       This case involves an appeal from a judgment, signed by the trial court on October
15, 2015, in which the appellant, Janai Atkins, was found guilty of the class B
misdemeanor offense of theft—$50 or more but less than $500—for which the jury
sentenced her to 180 days in county jail and a $250.00 fine, but the trial court suspended
that sentence and placed her on deferred adjudication community supervision for
eighteen months. The clerk’s record was filed in this Court on March 1, 2016.

       On March 31, 2016, because the reporter’s record had not been filed in this Court
due to non-payment by appellant, this Court ordered appellant’s counsel to pay for the
reporter’s record within thirty days of that order or else this Court might proceed to set
the briefing schedule without the reporter’s record. See TEX. R. APP. P. 37.3(c).
Appellant failed to timely respond. Accordingly, the Court will consider and decide
those issues or points that do not require a reporter’s record for a decision. See id.

       Appellant’s brief is ORDERED to be filed within 30 days of the date of this
order. See TEX. R. APP. P. 38.6(a). Appellee’s brief, if any, is ORDERED to be filed
within 30 days of the filing of appellant’s brief. See id. 38.6(b).

       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                    Acting individually

Date: June 2, 2016